COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 JORGE LUIS CARBAJAL,                                            No. 08-20-00069-CR
                                                 §
                           Appellant,                              Appeal from the
                                                 §
 v.                                                               41st District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                            State.                               (TC# 20200D00106)
                                                 §


                                          O R D E R

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until February 16, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that the Hon. Yvonne Rosales, the State’s attorney, prepare the State’s

Brief and forward the same to this Court on or before February 16, 2021.

       IT IS SO ORDERED this 15th day of January, 2021.


                                             PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.